DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 6/13/2022, has been entered and carefully considered.  Claims 1, 8 and 15 are amended. Claims 1-20 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 6/13/2022, page 8, with respect to the amended claims 1, 8 and 15 have been fully considered but are moot in view of new ground of rejections based on Vivek Gupta (US 2015/0282026) and Huang et al., (US  2014/0036807).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vivek Gupta (US 2015/0282026) hereinafter Gupta, and in view of Huang et al., (US  2014/0036807) hereinafter Huang.
Regarding Claim 1, Gupta teaches a method comprising: determining, at each of a number of first hop nodes which are access points, an identifier of a corresponding second hop node which is a wireless local area network controller acting as a gateway for the first hop nodes ([Para. 0023-0028, 0048-0049, 0052, 0054-0055] Fig. 1 shows UE connects to the first hop access points in the untrusted WLAN, which communicates via tunnel SWn with ePDG gateway 172 and via S2b to PDN gateway 118 (second hop node), and UE connects to the first hop access points in the trusted WLAN 180, which communicates via tunnel S2a with the PDN gateway 118 (second hop node). Each PDN gateway has an access point name and its own IP address used to identify a target PDN gateway, and returns its gateway IP address via access point to UE for PDN connections), each of the first hop nodes providing a downstream endpoint device connectivity to a core network, each corresponding second hop node being a next upstream hop via which a corresponding first hop node and the endpoint device connect to the core network ([Para. 0126-0130] Figs. 9 and 10 show each of the access points provides UEs uplink traffic flow aggregates 952 and downlink traffic flow to the PDN gateway to core network including an Evolved Packet Core (EPC) and an Multimedia Core Network [0024]).
Gupta does not disclose sending, by each of the first hop nodes, a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node; the endpoint device, in response to receiving the message, selecting at least one first hop node and selecting the corresponding second hop node to establish a path to the core network, based on messages received from the first hop nodes.
Huang teaches sending, by each of the first hop nodes, a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node ([Para. 0008-0009, 0026, 0031-0046, 0068] Fig. 2 shows UE or Sta connected to AP1 and AP2, where the AP may be configured to provide the client a plurality addresses, and to assign each of the addresses to a dedicated PDN GW [0003] connection. To achieve a per-UE-and-PDN point-to-point link to the EPC, the plurality of addresses included in the sent/received frame by the AP include the address #1, BSSID of the AP (identifier associated with the first hop nodes) and the Address #3, the MAC address of the TWAG (Trusted WLAN Access Gateway) associated with the second hop node); the endpoint device, in response to receiving the message, selecting at least one first hop node and selecting the corresponding second hop node to establish a path to the core network, based on messages received from the first hop nodes ([Para. 0031] the UE sends uplink frame to the AP and the TWAG by using all four address fields in the MAC data frame header: Address #1 is RA and equals the BSSID of the AP and Address #3 is DA and equals the MAC address of the TWAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gupta and Huang to reduce device cost and power consumption and to improve the basic frame structure.
Regarding Claim 8, Gupta teaches A system comprising: two or more first hop nodes which are access points, each of the first hop nodes providing a downstream endpoint device connectivity to a core network ([Para. 0023-0028] Fig. 1 shows wireless communication system including three access points (first hop nodes) in the untrusted WLAN 170, which provides downstream UE connects to the core network),
and two or more second hop nodes which is a wireless local area network controller acting as a gateway for at least some of the first hop nodes, each second hop node being a next upstream hop via which a corresponding first hop node and the endpoint device connect to the core network [Para. 0023-0028, 0048-0049, 0052, 0054-0055] Fig. 1 shows the ePDG gateway 172 and PDN gateway 118 (i.e., second hop nodes) for the access points in the untrusted WLAN and access points in the trusted WLAN connect to the core network), wherein each first hop node is configured to: determine, an identifier of a corresponding second hop node ([Para. 0026, 0230] Each PDN gateway has an access point name and its own IP address used to identify a target PDN gateway (i.e., identifier) and returns its gateway IP address via access point to UE for PDN connections). [Para. 0128] Fig. 9, the Access Point/Wireless LAN Controller (AP/WLC) determines the TWAG and PDN gateway by the gateway address/identifier for uplink traffic flow aggregates 952 and downlink traffic flow aggregates 954 from and to the UE 910).
Gupta does not disclose send a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node, the endpoint device being configured, in response to receiving the message, to select at least one first hop node and select the second hop node to establish a path to the core network, based on messages received from the first hop nodes.
Huang teaches send a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node ([Para. 0008-0009, 0026, 0031-0046, 0068] Fig. 2 shows UE or Sta connected to AP1 and AP2, where the AP may be configured to provide the client a plurality addresses, and to assign each of the addresses to a dedicated PDN GW [0003] connection. To achieve a per-UE-and-PDN point-to-point link to the EPC (Evolved Packet Core), the plurality of addresses included in the sent/received frame by the AP include the address #1, BSSID of the AP (identifier associated with the first hop nodes) and the Address #3, the MAC address of the TWAG (Trusted WLAN Access Gateway) associated with the second hop node); the endpoint device being configured, in response to receiving the message, to select at least one first hop node and select the second hop node to establish a path to the core network, based on messages received from the first hop nodes ([Para. 0031] the UE sends uplink frame to the AP and the TWAG by using all four address fields in the MAC data frame header: Address #1 is RA and equals the BSSID of the AP and Address #3 is DA and equals the MAC address of the TWAG to establish a link to the EPC or other IP core network as shown in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gupta and Huang to reduce device cost and power consumption and to improve the basic frame structure.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as being unpatentable over Gupta in view of Huang as set forth in claim 1, Gupta teaches one or more non-transitory computer-readable media comprising computer-readable instructions, which when executed by one or more processors of a number of first hop nodes ([Para. 0164-0170] Fig. 15 shows an example system including one or more of the processor(s) 1510, system memory 1520, non-volatile memory executed by one of the processor implementing the one or more flow diagrams and methods corresponding to the AP).

5.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Huang as applied to claims 1, 8 and 15 respectively above, and further in view of Murphy et al. (US Pat. Pub. No. US 2017/0279675) hereinafter Murphy.

Regarding Claim 2, the combination of Gupta and Huang does not disclose wherein each of the first hop nodes is an access point of a wireless network and each of the second hop nodes is a wireless local area network controller of an enterprise network.
Murphy teaches wherein each of the first hop nodes is an access point of a wireless network and each of the second hop nodes is a wireless local area network controller of an enterprise network. ([Para. 0027-0029] Fig. 1, the access point 151 (first hop node) of an enterprise WLAN network 100 is connected to a WLAN controller 110 (second hop node) via tunnel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gupta, Huang and Murphy to improve the scalability and efficient link utilization for the enterprise network.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2. 
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2. 

6.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Huang and Murphy as applied to claims 2, 9 and 16 respectively above, and further in view of Srikanth Keesara (US Pat. Pub. No. US 2012/0243539) hereinafter Keesara.
Regarding Claim 3, the combination of Gupta, Huang and Murphy does not disclose wherein the message includes a hash value of the identifier of the corresponding second hop node.
Keesara teaches wherein the message includes a hash value of the identifier of the corresponding second hop node ([Para. 0064-0067, 0105] Fig. 3, the edge device and each of the transport devices 244 along the path executes a hash on the flow ID masked within the address that identify the next hop device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gupta, Huang, Murphy and Keesara to simplify and accelerate data transport across the transport network.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3. 
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3. 

7.	Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Huang as applied to claims 1, 8 and 15 respectively above, and further in view of Tseng et al., (US Pat. Pub. No. US 2020/0383012) hereinafter Tseng.
Regarding Claim 4, the combination of Gupta and Huang does not disclose wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a core network of a radio access network operated by different service provider.
Tseng teaches wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a core network of a radio access network operated by different service provider ([Para. 0077-0078, 0094] Fig. 1B, UE may be connected to a next generation base station 102 (gNB) (e.g., a 5G NR) which may be connected to a legacy evolved packet core (EPC) network (second hop node) operated by a cellular service provider (different service provider) as shown in Fig. 6A where the EPC may be used to prove management functions to gNB 604).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gupta, Huang and Tseng to increase coverage and to improve wireless communication.
Regarding Claim 5, the combination of Gupta and Huang does not disclose wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a different network slice of a core network of a radio access network operated by a service provider.
Tseng teaches wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a different network slice of a core network of a radio access network operated by a service provider ([Para. 0097] Fig. 7A, UE 106 may access via gNB 604 (first hop node), which is connected to the AMF 704 of the 5G CN. As shown, the AMF 704 may include one or more network slice functions (720, 722, 724, 726, 728 and 730) operated by the 5G service provider).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gupta, Huang and Tseng to increase coverage and to improve wireless communication.
Regarding Claim 6, the combination of Gupta and Huang does not disclose wherein at least one first hop node is a gNodeB of a radio access network and at least one other first hop node is an access point of a WiFi network providing the endpoint device with at least two disjointed paths via different access mediums toward the core network.
Tseng teaches wherein at least one first hop node is a gNodeB of a radio access network and at least one other first hop node is an access point of a WiFi network providing the endpoint device with at least two disjointed paths via different access mediums toward the core network. ([Para. 0097-0098] Fig. 7B, UE 106 may access the 5G CN through both first hop node of a gNB 604 and access point 112 ([0056, 0062] Fig. 1A, Wi-Fi network), providing two separated paths toward the core network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gupta, Huang and Tseng to increase coverage and to improve wireless communication.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5. 
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6. 
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4. 
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5. 
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6. 

8.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Huang as applied to claims 1 and 8 respectively above, and further in view of Lopes et al., (US  2017/0311249) hereinafter Lopes.
Regarding Claim 7, the combination of Gupta and Huang does not disclose determining a failure at one of the first hop nodes or the corresponding second hop node to yield a failed first hop node or a failed second hop node; determining if the failed first hop node or the failed second hop node are along the path to the core network established for the endpoint device; and upon determining that the failed first hop node or he failed second hop node are along the path, sending to the endpoint device, a notification of the failure, the endpoint device switching to another one of the first hop nodes and the corresponding second hop node to avoid the failure.
Lopes teaches determining a failure at one of the first hop nodes or the corresponding second hop node to yield a failed first hop node or a failed second hop node; determining if the failed first hop node or the failed second hop node are along the path to the core network established for the endpoint device ([Para. 0065-0069, 0119] Fig. 3, shows a Mobile Hotspot Access Network 300 includes multiple fixed APs (first hop) and multiple mobile APs (second hop), which may be used as gateway to reach the cloud [0119] that proves multi-hop connectivity to user devices. [Para. 0107, 0138] determined that one of the fixed AP or one of the mobile AP is unavailable due to equipment failure, due to communication link failure; and upon determining that the failed first hop node or the failed second hop node are along the path, sending to the endpoint device, a notification of the failure, the endpoint device switching to another one of the first hop nodes and the corresponding second hop node to avoid the failure ([Para. 0066] in response to a fault, a plurality of fixed APs may be used as fail-over AP for fail-recovery purposes. For example, when the one of the fixed AP is currently unavailable (e.g., due to equipment failure, due to communication link failure), [Para. 0198-0202] wirelessly communicating the first end-user data of the first end-user device via the first access point, using the network identifier and the network address, and determining, by the first access point, whether the quality of wireless communication between the at last one RF interface and the first end-user device is below the quality threshold (i.e., failed wireless link of fixed AP or mobile AP), the end-user device receives a notification via the particular neighboring access point, and the end-user switching to the neighboring access points and the corresponding mobile APs)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gupta, Huang and Lopes to improve coverage and throughput of mobile access points.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170290006, Gordon et al., discloses wireless security network and communication methods.
US 20170374586, Condeixa et al., discloses Systems and methods for managing and triggering handovers of users in a network of moving things.
US 20180041943, Visuri et al., discloses systems and methods for establishing wireless connections based on access conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413